Citation Nr: 0710909	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-06 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for carpal tunnel 
syndrome (CTS), to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for arthritis of the 
hands, to include as secondary to service-connected 
disability.  

4.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1967 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.  

The issues of entitlement to service connection for CTS, 
arthritis of the hands, and low back disability, to include 
as secondary to service-connected disability, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence does not establish that a 
cervical spine disability is causally related to the 
veteran's period of service or a service-connected 
disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a cervical spine disability, to include on a 
secondary basis, are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006) and as amended 
by 71 Fed. Reg. 52744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims by rating decision in June 1997.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOCs) in April 
2005 and July 2005, following the VCAA notice compliance 
action in February 2005.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the notice.  As noted in the 
Introduction, the veteran testified in support of his claims 
in June 2006.  Therefore, there is no prejudice to him 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter stated:  "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and reports of VA examinations.  

The veteran contends that certain post-service medical 
records are missing from his claims files; specifically, VA 
medical records dated from 1968 to 1984.  In this regard, the 
Board notes that in a VA Form 21-4138, Statement in Support 
of Claim, filed in July 1997 the veteran reported being 
treated at the following VA facilities: VA outpatient clinic 
in Philadelphia from October 1968 to November 1970; VA 
Medical Center (VAMC) in Salt Lake City from December 1970 to 
June 1972; VAMC in Los Angeles from July 1972 to September 
1981; and VA outpatient clinic in Grand Rapids from September 
1981 to August 1984.  

Subsequently, the Baltimore VAMC (in correspondence 
apparently sent in 2005) notified the veteran that it had 
contacted the VA facilities he had listed as having been 
treated at since 1968.  The letter indicated the following 
responses:

Philadelphia, PA - perpetual record sent 
from 1970; 

Salt Lake City, UT - perpetual record 
sent from 1972 (included only an 
application for benefits); 

Los Angeles, CA - responded that no 
records were found; 

Grand Rapids, MI - responded that no 
records were found; 

Loma Lida, CA - responded that no records 
were found.

Neither the veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to her appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a link between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

To establish this cause-and-effect relationship, there must 
be: (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Analysis

Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected 
disability.  

The veteran contends that his cervical spine disability is 
related to his period of military service.  In the 
alternative, he alleges that the cervical spine disability is 
the result of having to use crutches for his service-
connected bilateral lower leg disability (characterized as 
bilateral foot, ankle and lower leg pain with postoperative 
claw toes and hallux valgus, bilaterally).  

With respect to Hickson/Wallin element (1), current 
disability, an October 1996 VA progress note reported 
objective findings of tenderness in the cervical muscles as 
well as limitation in rotation and flexion.  The diagnosis 
was chronic musculoskeletal cervical pain.  A November 1996 
VA examination resulted in a similar diagnosis - mechanical 
back pain syndrome without radiculopathy.  The first 
Hickson/Wallin element has been satisfied.

But the veteran's service medical records do not show any 
complaints or treatment for a cervical spine condition.  The 
records show that the veteran was seen in December 1963 when 
he fell out of bed and landed on a pail resulting in 
contusions and abrasions of the left lower back; however, he 
made no complaints relative to his cervical spine or neck and 
no objective findings were reported.  Hickson element (2) has 
therefore not been met and his direct service-connection 
claims fail on this basis alone.

Wallin element (2) has been met, however.  Service connection 
is in effect for a bilateral lower leg disability.  

Now the Board will discuss the final Wallin element, medical 
nexus.  In this case, there is no competent medical evidence 
etiologically linking the veteran's cervical spine disability 
to his service-connected bilateral lower leg disability.  On 
the contrary, the November 1996 VA examiner indicated, 
after reviewing the claims file, that the likelihood that his 
neck condition was due to the use of crutches was remote.  
Specifically, he stated that to make such a connection would 
be "stretching the point."  The examiner noted that the 
veteran's cervical area pain was entirely muscular in origin 
with no evidence of disk disease, spinal stenosis or nerve 
root compression of any kind.  There has been no medical 
opinion offered in response to contradict this medical 
conclusion against service connection.

Therefore, the only evidence in support of the veteran's 
claim are his statements.  However, it is now well 
established that his lay statement on medical matters, such 
as etiology, is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons without medical training are not competent to offer 
opinions on medical matters such as diagnosis or etiology); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The determinative question presented in this case, i.e. the 
relationship, if any, between the veteran's cervical spine 
condition and his service-connected bilateral lower leg 
disability is entirely medical in nature.  Just as the 
veteran himself is not competent to offer medical opinions 
concerning such relationship, the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical evidence of record, 
the November 1996 VA examiner's opinion, is clearly against 
the veteran's claim.  The veteran has submitted no competent 
medical evidence in support of his claim, despite being 
specifically requested to do so.  See the February 2005 VCAA 
letter.

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for cervical spine 
disability, including as secondary to service-connected 
disability.  And since the preponderance of the evidence is 
against his claim, there is no reasonable doubt concerning 
this to resolve in his favor.  See, e.g., Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected 
disability, is denied.  


REMAND

Reasons for remand

Entitlement to service connection for CTS, to include as 
secondary to service-connected disability.

Entitlement to service connection for arthritis of the hands, 
to include as secondary to service-connected disability.  

The veteran contends that his CTS and arthritis of the hands 
are the result of having to use crutches for his service-
connected bilateral lower leg disability.  

Initially, the Board notes that it is unclear from the 
medical evidence whether the veteran currently has CTS.  The 
November 1996 VA hand examination reported that there was no 
clinical evidence of CTS; however, a February 1998 VA 
rheumatology clinic note diagnosed questionable mild CTS 
based on clinical findings which included a positive Phalen's 
maneuver.  The Board feels that the veteran should be 
afforded another VA examination to definitely determine 
whether he has CTS.  

In this case, the medical evidence includes a diagnosis of 
degenerative joint disease of the MCP [metacarpophalangeal] 
joints.  

In addition, the November 1996 joints examiner opined that it 
was likely that the use of a cane or crutches could 
contribute some to the pain in the thumb and second finger, 
although range of motion of the fingers was basically normal.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Entitlement to service connection for low back disability, to 
include as secondary to service-connected disability.  

As noted above, the service medical records show that the 
veteran was seen in December 1963 when he fell out of bed and 
landed on a pail resulting in contusions and abrasions of the 
left lower back.  Although the November 1996 VA examiner 
provided a negative opinion as to whether the veteran's 
current low back disability was related to the service-
connected bilateral lower leg disability (i.e., secondary 
service connection) he did not offer an opinion as to whether 
the low back disability was related to the in-service back 
injury (i.e., direct service connection).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule the veteran for an 
appropriate VA examination(s) to 
determine the nature and etiology of the 
claimed CTS, arthritis of the hands and 
low back disability.  All indicated tests 
and studies should be performed and all 
findings reported in detail.  The claims 
folder, including a copy of this remand, 
must be sent to the examiner(s) for 
review.  The examiner(s) should provide 
answers to the following questions:

(a) Do current symptoms and pathology 
support a diagnosis of CTS?

(b) If so, is the CTS at least as likely 
as not proximately due to or the result 
of the veteran's service-connected 
bilateral lower leg disability (through 
use of a cane or crutches)?  If the 
examiner concludes there is no causal 
connection, it should be indicated 
whether there has been chronic 
aggravation of CTS as a result of the 
service-connected disability.

(c) Is arthritis of the hands at least as 
likely as not proximately due to or the 
result of the veteran's service-connected 
bilateral lower leg disability (through 
use of a cane or crutches)?  If the 
examiner concludes there is no causal 
connection, it should be indicated 
whether there has been chronic 
aggravation of arthritis of the hands as 
a result of the service-connected 
disability.

(d) Is any low back disability identified 
at least as likely as not the result of 
the December 1963 in-service back injury?  

The rationale for each opinion should be 
provided.  

2.  Then readjudicate the remaining 
claims at issue in light of the 
additional evidence obtained.  The RO 
should consider service connection on a 
direct basis under 38 C.F.R. § 3.303 and 
secondary basis under 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits requested are 
not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


